DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, and 13-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Brose (DE10306529) in view of Mallick (2014/0373901) and Melchior (4,596,237).

Brose does not disclose the input wall has a plurality of projections formed integrally therewith, the projections extending toward the output wall and serving to disrupt convection currents forming in the void, at least one of the projections comprising a solar concentrator which has a photovoltaic device mounted thereon.
Mallick discloses an input wall (the plane formed by the oval openings of the group of SEHs 500) has a plurality of projections (500), the projections extending toward an output wall (520) and serving to disrupt convection currents forming in a void at least to the degree that they act to interrupt airflow therein, at least one of the projections comprising a solar concentrator which has a photovoltaic device (510) mounted thereon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the concentrators in Brose (by putting them in cavity 14) to concentrate the solar light beams. 
Brose in view of Mallick does not disclose the projections extend to positions spaced from the input wall by 30-60% of the spacing between the input and output walls. Melchior discloses projections (“frustopyramidal projections” 4) extend to positions spaced from an input wall (transparent layer 6 is an input wall because heat is input at this wall) by 50% (Fig. 1) of spacing between the input wall and an opposite wall (masonry or concrete wall 1 of the building). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Brose in view of Mallick projections to extend to positions spaced from the input wall by 30-60% of the spacing between the input and output walls to “avoid high thermal losses”, col. 1, line 41. 
Brose in view of Mallick discloses the input wall projections integrally formed at least because when the Malick projections are added to the Brose input wall they are necessarily integral with the Brose input wall because Mallick teaches that the collective projections form one solid integral piece (Fig. 5b) and the glass 520 is optional. Brose, teaches a single, unitary input wall; therefore, Brose modified by Mallick discloses forming the projections integrally from the Brose input wall glass. 
Finally, as to the limitation reciting an area of the output sides of the projections forms less than 30% of the area of the output wall, as shown in Mallick Fig. 5a, the area of the output sides (the total area of all the squares, Fig. 5a) of the projections forms less than 30% of the area of the output wall (the total area of all the ovals).

Claim 6  – Brose in view of Mallick and Melchior discloses a block according to Claim 1, Brose further disclosing at least one of the input wall and the output wall has a peripheral wall formed integrally therewith, the peripheral wall extending towards the other of the input wall and the output wall (Brose clearly has side walls).

Claim 7 – Brose in view of Mallick and Melchior discloses a block according to Claim 6, Brose further disclosing peripheral walls are associated with both the input wall and the output walls, the peripheral walls engaging one another to space the input wall and the output wall apart from one another, the input wall, the output wall and the peripheral walls together defining the void at least because while flat glass profile 11 dwells at the juncture between said peripheral walls, the out output wall (at least the distal-most extension thereof) is directly up against flat glass profile 11 top side, so, as broadly recited, the output wall and its associated peripheral wall helps define the void. 

Claim 9 – Brose in view of Mallick and Melchior discloses a block according to Claim 1, Mallick further disclosing the projections arranged in a regular array because as shown in Fig. 6, the projections are arranged in a constant pattern recurring at uniform intervals.

Claims 13-14 – Brose in view of Mallick and Melchior discloses a block according to Claim 1, Mallick further disclosing at least one of the projections is shaped in such a manner as to define an input side of substantially elliptical shape and an output side of substantially square shape (Fig. 6a), the Mallick photovoltaic device also being of substantially the same dimensions as the output side (6a).

Claim 15 – Brose in view of Mallick and Melchior discloses a block according to Claim 13, Mallick further disclosing the input sides of adjacent ones of the solar concentrators are spaced apart from one another (Fig. 6).

Claim 16 – Brose in view of Mallick and Melchior discloses a block according to Claim 13, Mallick further disclosing each projection includes a side wall extending between the input side and the output side, the side wall being of curved profile (Fig. 6).

Claim 17 – Brose in view of Mallick and Melchior discloses a block according to Claim 1, Brose and Mallick both further disclosing square input and output walls. 

Claim 18 – Brose in view of Mallick and Melchior discloses a block according to Claim 13, Mallick further disclosing, as broadly recited, each projection includes a side wall extending between the input side and the output side, the side wall being of linear profile (the tapered wall that forms the projection is a side wall extending between the input side and the output side, such side wall being of linear profile at least because a straight line can be drawn along the wall between a point at the projection top and corresponding point at the projection bottom.

Claims 8 and 11 - are rejected under 35 U.S.C. 103 as being unpatentable over Brose in view of Mallick and Melchior and in further view of Corraro (2015/0027515). 
Claim 8 – Brose does not disclose the peripheral walls are cold fused to one another. Corraro discloses that it is old in the art cold fuse glass block halves together (para. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cold fuse the peripheral walls to one another for strength. 

Claim 11 – The Brose block does not disclose the projections have a coloured element provided thereon. Corraro discloses that it is old in the art to have coloured element provided on a block (para. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a colored projection for aesthetic appeal. 

Claim 19 – is rejected under 35 U.S.C. 103 as being unpatentable over Brose in view of Mallick and in further view of Pau (10,505,059).
Claim 19 — While Mallick does disclose (at para. 5) that “Solar concentration is well known and
there already exist a number of optical components that can be used to concentrate solar energy, including curved mirrors, patterned plastic sheets, curved metal reflectors, lens arrays and specialized lenses, such as Fresnel lenses”, Mallick does not express disclose the outer face of the input wall is shaped to include domed regions aligned with the projections. Pau discloses an input wall outer face shaped to include domed regions (dome 122) aligned with projections (124). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include domes in the block of Brose in view of Mallick to “concentrate” the light hitting the solar cell (col. 5, line 52).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Page 10
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the Brose in view of Mallick input wall projections are not integrally formed, the Brose in view of Mallick input wall projections are integrally formed at least because when the Malick projections are added to the Brose input wall they are necessarily integral with the Brose input wall because Mallick teaches that the collective projections form one solid integral piece (Fig. 5b) and the glass 520 is optional.
In response to applicant's argument that because “Mallick states in para. 0057 that the photovoltaic device “may be a stationary concentrating PV device or used as part of an insulated glazing unit where the top and lower glass represent two opposite panes of the glazing unit"”, Mallick teaches the skilled person towards providing the array of projections between two panes of glass and does not disclose forming the projections from one of the panes of glass, the primary reference, Brose, teaches a single, unitary input wall. Therefore, Brose modified by Mallick discloses forming the projections from the Brose input wall glass. In addition, Mallick teaches that the shee of projections can act alone or in combination with glass 520. 
Page 11
In response to applicant's argument that because “Mallick describes manufacturing the array of SEHs by pouring “sufficient volume of the activated epoxy resin ... into the mould” (para. 0059), the skilled person is taught towards moulding the array of projections, and is very clearly taught away from forming the projections integrally from the input wall”, it is unclear what how the projections are manufactured has to do with such teaching away. 
In response to applicant's argument that “there is no disclosure in Mallick of how the projections, which are moulded from a resin, could be integrally formed from a glass layer. The manufacturing technique to form the projections from the input wall of the block is not a routine modification of the technique in Mallick or something the skilled person knows as part of their common knowledge. Rather, this is a specialised manufacturing process, and there is nothing in Mallick to teach the skilled person how to perform the process or otherwise form the array of projections from a pane of glass”, one way glass block is manufactured is by heating silica sand, soda ash, and limestone and pouring molten glass into a half-block mold. As such, because the Mallick single array of projections is also formed in a mold, it is seen how the projections could be integrally formed from a glass layer, especially because one material Mallick discloses is resin. 
Page 12
In response to applicant's argument that “Mallick merely discloses a transmissive optical concentrator and there is simply no disclosure in Mallick of any thermal considerations. Therefore, the skilled person viewing Mallick is provided with reason to provide the projections in a way that they disrupt the formation of convection currents. Moreover, there is nothing in Mallick which explicitly or implicitly discloses that there are convection currents to worry about or that the SEHs could be used to disrupt the convection currents”, first, the Mallick projections serve to disrupt convection currents forming in a void at least to the degree that they act to interrupt airflow therein that would otherwise be free to flow unobstructed, and second, Mallick need not discloses convection currents to be disrupted for such to be present, one skilled in the art understanding that the structure of Brose in view of Mallick may have such unbeneficial currents produce by differential temperatures at the back versus the front of the block. 
 Page 13
In response to applicant's argument “that patent drawings are often not to scale and do not accurately reflect the form of the real, physical product which they depict. Therefore, we do not believe the skilled person would determine from the drawings of Melchior that the projections should extend to particular positions from the input wall”, the drawings reasonably convey the claimed spacing. 
In response to applicant's argument that “Melchior describes how “a space is provided between these structures and includes the cells so that a fluid, i.e. a heat carrier fluid such as air, can be forced by a blower (not shown) through this space to pick up heat from the solid” (col. 4, lines 14 to 22). However, Melchior does not explicitly disclose that the cells 4 extend to positions from the input wall by 30-60%”, Fig. 1 shows the cells 4 extend to positions from the input wall by about 50%”. 
 In response to applicant's argument that “Melchior does not explicitly disclose that the cells 4 extend to this position from the input wall so that the convection currents forming in the void are disrupted”, Melchior need not expressly disclose that the cells 4 extend to this position from the input wall so that the convection currents forming in the void are disrupted, as the nature of the structure allows for such disruption. 
Page 14
In response to applicant's argument that “the dense packing of the array of projections in Mallick suggests that the output sides form a considerable part of the area of the output wall”, as shown in Figs. 5a and 5b, the cumulative areas 510 (output side) forms a small part of the area of the output wall. 
 In response to applicant's argument that there is no disclosure in Mallick of enabling the block to have a bright, light appearance when light is incident upon the input wall of the block, Mallick only need teach the output sides of the projections forming less than 30% of the area of the output wall, which it clearly does. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kingsbury discloses input wall projections (any of the three rectangular projections shown in Fig. 1) integrally formed (Fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRENT W HERRING/               Primary Examiner, Art Unit 3633